Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-14-00388-CV

                    IN RE HECKMANN WATER RESOURCES (CVR), INC.

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: August 27, 2014

PETITION FOR WRIT OF MANDAMUS DISMISSED AS MOOT

           Relator Heckmann Water Resources (CVR), Inc. filed this petition for writ of mandamus

on May 30, 2014. Relator has now filed an agreed motion to dismiss the petition for writ of

mandamus. According to the agreed motion, the parties have reached a settlement agreement in

the underlying cause which has rendered the issues raised in the mandamus petition moot. We,

therefore, grant relator’s motion and dismiss the petition for writ of mandamus as moot.


                                                        PER CURIAM




1
  This proceeding arises out of Cause No. 12-06-11697-DCVCLM, styled Jose Luis Aguilar, Individually; Eudelia
Aguilar, Individually; Vanessa Arce, Individually; Eudelia Aguilar and Vanessa Arce as Personal Representatives of
the Estate of Carlos Aguilar; Clarissa Aguilar as Next Friend of Carlos Aguilar Jr.; Alyssa Nicole Aguilar; Andrew
Aguilar; Marcus Aguilar; Kaylee Aguilar; Elsa Quinones as Next Friend of Karime Aguilar and Carla Aguilar v.
Heckmann Water Resources (CVR), Inc. and Ruben Osorio Gonzalez, pending in the 293rd Judicial District Court,
Dimmit County, Texas, the Honorable Cynthia L. Muniz presiding.